internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-170491-03 cc ita b02 number release date index uil no case-mis no ------------------------------------------------------- ---------------------------------- -------------------------- -------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ---------------------------------- ----------------------------------------- ------------------------- ---------------- -------------------------------- ------------------------- ----------------------------------- -------------------------------------------- --------------------------------------------------------- ------------------------------------------------ --------------------------------- -------------------------------- corp x sub a sub b sub c group d tax_year sec_1 through issue whether the taxpayer’s conveyances of its railroad rights-of-way to qualified trail providers pursuant to u s c sec_1247 constitute charitable_contributions deductible under sec_170 conclusions the taxpayer’s conveyances of its railroad rights-of-way are transfers of partial_interests in real_property provided that the transfers otherwise satisfy the requirements of sec_170 the transfers would constitute deductible charitable_contributions only if the possibility that the property will revert to the taxpayer or its assigns is remote under tam-170491-03 income_tax regulations sec_1_170a-7 the determination of remoteness is factual for each conveyance the parties have taken an unusual procedural stance in this tam they have effectively argued that the conveyances at issue are deductible or not under sec_170 as a matter of law examination reads the conditions imposed by the rails to trails act on rail bank transfers as creating an impermissible substantial remainder in the taxpayer taxpayer reads the same provisions as transferring its interest except for a remote possibility of reversion to trail providers for public charitable purposes we disagree with both parties’ interpretation we have concluded that the relevant provisions of u s c title neither prevent nor compel deductions under sec_170 the ultimate determination of deductibility is factual ie how remote is the possibility of the property reverting to the taxpayer or its assigns because examination and the taxpayer did not provide us with an agreed factual record we return this case to examination for factual development and the ultimate determination of remoteness under the legal standards discussed herein facts corp x and subs a b and c are railroads collectively referenced here as the taxpayer in tax_year sec_1 through taxpayer conveyed its interests in certain railroad rights-of- way for interim trail use under u s c sec_1247 there were seven such conveyances all of which followed taxpayer’s required applications to the interstate commerce commission icc or the surface transportation board stb to abandon the taxpayer’s rights-of-way ceasing rail service and abandoning railroad rights-of-way are important business decisions railroads decide to abandon line that they consider unprofitable and economically unsustainable the file documents the taxpayer’s extensive consideration of the proposal to abandon the lines of subs a and c the taxpayer’s decision making process on sub b’s line is less documented but the taxpayer represents that the consideration of all abandonment decisions is similarly thorough and extensive railroads are regulated public_utilities and must receive governmental approval of changes in operation especially abandonment pursuant to the relevant administrative procedures the taxpayer applied to the icc and stb to cease rail service and to abandon its rights-of-way the government regulators may take one of two actions allow the railroad to abandon the right-of-way outright and permanently or allow the railroad to cease operations and abandon the right-of-way temporarily often indefinitely during a period of interim trail use under u s c sec_1247 u s c sec_1247 was added to the national trails system act to encourage interim trail use and discourage outright abandonment under the process a railroad indicates that it desires to convey an interim trail use to a qualified trail provider under the rails to trails regime a qualified trail provider is defined as a state political_subdivision or qualified private organization that is prepared tam-170491-03 to assume full responsibility for management of railroad rights-of-way and for any legal liability arising out of such transfer or such use and for the payment of any and all taxes that may be levied or assessed against the railroad rights-of-way sec_1247 if the railroad intends to enter into an interim trail use or rail bank agreement the stb will issue either a certificate of interim trail use or abandonment citu or in the case of a proceeding involving the exemption of a route from federal regulation a notice of interim trail use or abandonment nitu the citu or nitu will provide that any interim trail use is subject_to future restoration of rail service and conditioned on the trail provider continuing to meet the financial obligations of the right- of-way when the stb issues a citu or nitu the railroad can discontinue operations remove track and take any other measures consistent with the cessation of railroad operations the railroad and the trail provider execute an agreement governing the interim trail use conveyance or transfer agreement typically the railroad will be allowed to discontinue current service while retaining the right to resume rail operations on the line in the future in the interim the right-of-way may be used as a trail as long as the trail provider continues to assume responsibility for the property interim trail use under a citu or a nitu may cease on the occurrence of either of two events the trail provider decides to cease trail operations or railroad service resumes reactivation the railroad that conveyed the interim use may petition the stb to vacate the trail use order so that it may reactivate the line also parties other than the conveying railroad for example competitor railroads or customers in the service area may request permission to reactivate the rail line third parties seeking reactivation must obtain the concurrence of the abandoning railroad if available and must obtain authorization under u s c or exemption under u s c to construct and operate a rail line over the right-of-way see iowa power inc -construction exemption-council bluffs ia i c c 2d trail use agreements typically address the possibility of reactivation four of the seven conveyances include agreements requiring the railroad to compensate the trail provider should the taxpayer reactivate the lines in two of the agreements the taxpayer is required to pay the provider the fair_market_value of the right-of-way upon reactivation the other two agreements do not specify an amount of compensation but require the taxpayer to pay a reasonable amount for any improvements that the user made to the property taxpayer conveyed its railroad rights-of-way to the trial providers via quitclaim_deed in some instances the taxpayer and its subsidiaries owned some of the property underlying the rights-of-way in fee simple more commonly the taxpayer had a non-fee interest an easement law and analysis rails to trails tam-170491-03 as the demand for rail transportation has declined railroads have sought to discontinue service on unprofitable lines and abandon certain rights-of-way before legislative intervention a railroad that with regulatory approval discontinued rail service on its right-of-way had two options hold and maintain the unused right-of-way or abandon its right-of-way the first option preserved the railroad’s property for potential reactivation of the line but it was usually too economically burdensome the second option was unattractive because it was permanent and did not preserve the reactivation option railroad rights of way are normally easements carved from underlying fee estates under common_law most local law an abandoned easement reverts to the underlying fee estate most abandoned railroad easements would revert permanently to the owners of the land from which the easement was carved unconditional or permanent abandonment terminates the right-of-way and eliminates the possibility of future rail service in that corridor congress enacted the legislation described below to allow railroads to cease rail service and to avoid the costs of maintaining an unused right-of-way while preserving the rights-of-way for possible future rail use in enacting legislation congress stated that it viewed the preservation of railroad rights-of-way as an important national interest congress first enacted the national trails system act in pub l codified as amended pincite u s c sec_1241 et seq to establish a nationwide system of nature trails congress reserved to itself the right to designate scenic and historic trails and delegated to the secretaries of the interior and of agriculture the authority to designate recreational trails and to develop and administer the entire trail system see u s c sec_1243 sec_1244 sec_1246 as originally enacted the trails act made no specific provision for the conversion of railroad rights-of-way to trails in concerned about the loss of railroad rights-of-way congress included in the railroad revitalization and regulatory reform act of pub l several provisions to promote the conversion of railroad lines to trails among other things the act authorized the secretary of the interior to provide financial educational and technical assistance to various government entities for programs to convert unused railroad rights-of-way to recreational and conservation uses in congress determined that previous measures were not successful in encouraging conversion of railroad rights of way to trails h_r rep no 98th cong 1st sess s rep no 98th cong 1st sess a major impediment was the state of the property interest the rights-of-ways were easements adjacent property owners claimed that the abandoned property easements reverted to them upon abandonment congress removed the impediment with a provision known as the rails to trails act a part of the national trails system act amendments of pub l codified as u s c sec_1247 this law provided if a state political_subdivision or qualified private organization is prepared to assume full responsibility for management of such rights-of-way and for tam-170491-03 any legal liability arising out of such transfer or use and for the payment of any and all taxes that may be levied or assessed against such rights-of- way then the board shall impose such terms and conditions as a requirement of any transfer or conveyance for interim use in a manner consistent with this chapter and shall not permit abandonment or discontinuance inconsistent or disruptive of such use this amendment ensures that the interim trail use of a railroad right-of-way will not be treated for purposes of any law as a permanent abandonment of such right-of-way for railroad purposes by deeming interim trail use to be like discontinuance rather than abandonment congress prevented property interests from reverting under state law 494_us_1 the provision preserves the right-of- way for future railroad use even though service is discontinued presently and the tracks removed h_r rep no pincite the statutory scheme accomplishes a very specific goal preservation of the railroad right-of-way in case of future need in effect a railroad may discontinue rail service and permanently abandon the right-of-way only if the railroad cannot reach an agreement with a trail provider within the time period prescribed by the citu or nitu and any extensions both the conveying railroad and any other interested railroads retain the right to request reactivation of the rights-of-way transferred for trail use the conveying railroad has a possibility of reverter of the easement right-of-way the conveying railroad reactivates the right-of-way by petitioning the stb to vacate the trail use order third parties seeking reactivation must obtain the concurrence of the abandoning railroad if available and must obtain authorization or exemption to construct and operate a rail line over the right-of-way under the statutory scheme an incentive for railroads to contribute the use of the rights- of-way is a possible charitable deduction u s c sec_1246 states for the conservation_purpose of preserving or enhancing the recreational scenic natural or historical values of the national trails system landowners are authorized to donate or otherwise convey qualified_real_property interests to qualified organizations consistent with sec_170 of title_26 including but not limited to right-of-way open space scenic or conservation easements without regard to any limitation on the nature of the estate or interest otherwise transferable within the jurisdiction where the land is located the conveyance shall be deemed to further a federal conservation policy and yield a significant public benefit for purposes of section of public law describing sec_1246 house report states that the statute authorizes a wide variety of interests in land which can be utilized to protect trail areas and environs such as easements which would not require a qualified grantee to own fee title to appurtenant lands tam-170491-03 this provision does not change existing tax law or regulations but is intended to better define the types of interests in land that qualify under existing law when related to trail purposes the committee's intent is that easements donated pursuant to this provision shall have the same tax benefits to the donor as provided in sec_170 h rep nodollar_figure pincite under u s c sec_1246 contributions of rights-of-way for interim trail use are deemed to further a federal conservation policy as well as yield a significant public benefit and consequently may qualify as charitable_contributions if they otherwise meet the requirements of sec_170 however u s c sec_1246 does not create or constitute an independent basis for deduction under sec_170 as the taxpayer at one point in this case argued charitable_contribution_deduction under sec_170 sec_170 allows a deduction for charitable_contributions described in sec_170 in relevant part sec_170 defines the term charitable_contribution as a contribution or gift to or for_the_use_of qualifying entities not operating for private benefit engaging in prohibited lobbying and political activities etc the taxpayer has represented that the trail providers are qualifying entities and examination has not challenged that representation sec_170 generally disallows a deduction for the contribution of a partial interest in property the taxpayer makes several arguments to avoid the prohibition of the deduction under this section full interest not conveyed first the taxpayer argues that it transferred its full interest in the property to the trail provider that is taxpayer had only an easement interest in the property transferred that easement interest retained no real_property interest and has only an option to repurchase the easement if so the transfer would not be a gift of a partial interest under sec_170 and would qualify for a deduction under sec_170 as a charitable_contribution defined in sec_170 taxpayer would also contend that the transfer of its full interest in the property to the trail provider would be a qualified_conservation_contribution within the meaning of sec_170 because u s c sec_1246 deems a rail bank conveyance to further a federal conservation policy and yield a significant public benefit examination disagrees it views the conveyances as transfers of only part of the taxpayer’s interest in the property to the trail providers that is the taxpayer retains a partial interest in the property the right to use the easement in the future upon tam-170491-03 application to the appropriate government authority for reactivation of rail service we agree with examination the taxpayer states that the transfer agreements generally require the taxpayer to pay the trail provider to reactivate rail service four of the agreements actually provide that the taxpayer would have to pay the trail provider compensation of either the fair_market_value of the easement or for any improvement costs with respect to the three remaining agreements not specifically providing for compensation the taxpayer argues that compensation would be imputed the taxpayer argues that in effect it has to repurchase the full interest in the easement held by the trail user the taxpayer reasons that if it has to repurchase what it conveyed to the trail provider the taxpayer must have conveyed its full interest in the easement in other words the taxpayer would not have to buy the property had it retained such interest the taxpayer cites revrul_76_151 1976_1_cb_59 as support for this position the ruling held that a corporation’s conveyance of land and a building to a charitable_organization was a charitable_contribution even though the corporate donor reserved the right to repurchase the land and building at its fair_market_value if the charitable_organization ceased to use the property for charitable purposes and decided to dispose_of it the revenue_ruling merely mentioned the reserved repurchase option and did not analyze its impact on the contribution we agree with the taxpayer that revrul_76_151 implies that repurchase at fair_market_value may be a factor indicating that the taxpayer conveyed substantially_all its interest in the property however even if the taxpayer must expend funds in order to reactivate the line the right to repurchase in the present case is distinguishable from the situation in the revenue_ruling because the taxpayer has the power to reacquire the property independent of whether the donee wants to keep the property and continue using it for public purposes taxpayer retains a power adverse to the donee and can effectively terminate the donee’s interest by successfully applying to reactivate the rail line in revrul_76_151 control_over the possible reacquisition ran the other way the donee’s actions were the default condition triggering the donor’s option to repurchase in the present case the taxpayer controls the exercise of the option to reacquire and has the right to interfere with and terminate the donee’s use of the property we think that the taxpayer’s right to reacquire the property right-of-way easement adverse to the trail provider is tantamount to a retained property interest making the taxpayer’s contribution a partial interest under sec_170 substantial retained_interest taxpayer also argues that even if it retains an interest in the property right-of-way the retained_interest is so insubstantial that its deduction should be allowed sec_1_170a-7 provides an insubstantiality exception to sec_170’s prohibition on the deductibility of partial_interests 86_tc_243 is the leading case on the insubstantiality rule the internal_revenue_service has also recognized the principle in several published rulings analyzed in the stark opinion tam-170491-03 we think that insubstantiality rule embodies a de_minimis exception to the general prohibition against substantial private benefit redounding to a donor of a charitable gift at 86_tc_252 the stark court explained the basis of the exception we hold that the insubstantiality rule expressed in rev ruls and represent an accurate legal conclusion where the interest retained by the taxpayer is so insubstantial that he has in substance transferred his entire_interest in the property the tax treatment should so reflect such a taxpayer satisfies the original congressional purpose behind sec_170 and under sec_1_170a-7 income_tax regs a minor deviation from a literal application of the statute is appropriate examination views the taxpayer’s conveyances as attempts to gain a substantial economic benefit ie avoid the cost and burden of maintaining unused rights-of-way but retain the right to reactivate service a valuable asset in the future should it become economically advantageous examination stresses that absent u s c sec_1247 the taxpayer’s conveyances of its rights-of-way for non-railroad use would have failed under state law the taxpayer’s property interests easements would have terminated and the property would have permanently reverted back to the land from which they were carved in that event the taxpayer would have abandoned its easements and had no remaining property to convey to the trail provider u s c sec_1247 gave the taxpayer the ability to rail bank the property ie to prevent reversion by agreeing to interim use by a trail operator examination contends that section u s c sec_1247 operated to permit the taxpayer to retain a substantial interest in the property examination argues that the arrangement violates the prohibition against substantial retained interests in sec_1_170a-7 as explained we think that the taxpayer has retained a partial interest in the rights-of- way that it has conveyed to trail providers the interest is a possible reversion upon reactivation of rail service that retained_interest has potential value to the taxpayer the substantiality of a retained_interest is usually judged in terms of its value the stark court explained pincite_tc_252 and to be entitled to any deduction the taxpayer must prove that her situation comes within a particular statutory provision 292_us_435 we therefore construe the insubstantiality rule narrowly see 417_us_134 a charitable_contribution_deduction should be allowed only where the retained_interest has a de_minimis value cf e i dupont de nemours co v united stat432_f2d_1052 3d cir where in determining whether the transfer of patent rights constituted a sale the court stated to determine whether the taxpayer did transfer all of the substantial rights in the patents in question the key question is whether the transferor retained any rights which in the aggregate have substantial value emphasis supplied by the court tam-170491-03 moreover the insubstantial retained_interest must not potentially interfere in any manner with the donee's interest taxpayer makes two arguments that the agreements with the trail providers demonstrate that its possibility of reverter has de_minimis value first in order to reactivate the lines the taxpayer would have to either repurchase the right-of-way from the trail provider or compensate the provider for improvements to the property in other words the taxpayer would have to make quite substantial payments in order to realize the benefits second the potential value to the taxpayer of the reversion interest in the property discounted for the taxpayer’s payment to reacquire the use of the right-of-way would probably be insubstantial also the taxpayer contends that u s c sec_1246 states that rail bank conveyances shall be deemed to further a federal conservation policy and yield a significant public benefit for purposes of section of public law the taxpayer argues that the statute contains a clear indication that congress considered these conveyances to be predominately for the public benefit consequently congress must have viewed the private benefit inherent in the statutory scheme to be incidental and insubstantial the taxpayer also contends that the possibility of reacquisition and reactivation reverter is very remote therefore the interest can not be very valuable clearly remoteness affects value the value of a benefit with a remote possibility of realization is usually considered less than the value of a similar benefit likely to be realized however even though value and remoteness are closely related factors neither factor is completely determinative of the other the regulatory scheme distinguishes the factors and treats remoteness as a separate inquiry see sec_1_170a-7 we address remoteness separately in the next section however in 86_tc_243 the court cited another important factor for determining insubstantiality moreover the insubstantial retained_interest must not potentially interfere in any manner with the donee’s interest the taxpayer argues that its power to reacquire under the national trails act scheme is insubstantial because the statute gives other railroad carriers an equivalent or similar power to reactivate see norfolk and western railway - abandonment between st mary’s and minster in auglaize county oh i c c 2d iowa power inc -construction exemption-council bluffs ia i c c 2d the taxpayer thinks that the sharing of the power to reactivate with other parties and agency review of reactivation requests dilute the taxpayer’s ability to interfere with the donees’ interests the taxpayer’s argument is not persuasive because it concedes that it has retained the interest possibility of reverter in the property the easement examination stresses the fact that the taxpayer can initiate an administrative action for reactivation at its pleasure examination thinks that power enables the taxpayer to interfere with the donee’s property interest in contravention of the stark standard we agree that the taxpayer’s power to initiate unilaterally or in concert with potential tam-170491-03 customers and or other carriers an administrative action to reacquire and reactivate the lines could constitute a substantial interference with the donees’ trail providers’ interest in the property remoteness exception for partial_interests under sec_1_170a-7 a deduction of a partial interest of property will not be disallowed merely because the interest which passes to or is vested in the charity may be defeated by the performance of some act or the happening of some event if on the date of the gift it appears that the possibility that such act or event will occur is so remote as to be negligible see also sec_1_170a-1 the language so remote as to be negligible in sec_1_170a-7 is identical to the language in the estate_tax regulations hence beginning with 72_tc_646 courts have used the standards in estate_tax precedent to determine remoteness for sec_170 purposes at 72_tc_656 and the briggs court explained the phrase so remote as to be negligible as it appears sec_20_2055-2 estate_tax regs has been defined as a chance which persons generally would disregard as so highly improbable that it might be ignored with reasonable safety in undertaking a serious business transaction 224_f2d_26 it is likewise a chance which every dictate of reason would justify an intelligent person in disregarding as so highly improbable and remote as to be lacking in reason and substance 47_tc_193 see 291_us_272 because the operative language of sec_20_2055-2 estate_tax regs is identical to that contained in sec_1_170a-1 income_tax regs we believe that these prior interpretations of the so remote as to be negligible language of sec_20_2055-2 estate_tax regs are instructive in this sec_170 case see also 95_tc_156 in addition courts have applied these standards regarding remoteness in conservation easements cases see satullo v commissioner t c memo aff’d without published opinion 67_f3d_314 11th cir stotler v commissioner t c memo the service has consistently ruled that the chances of an event occurring is so remote as to be negligible under estate_tax regulations when the chance that the event will occur is less than percent see revrul_85_23 1985_1_cb_327 revrul_78_255 1978_1_cb_294 revrul_77_374 1977_2_cb_329 probability and possibility are factual concepts sec_1_170a-7 contemplates a factual determination of the remoteness of the possibility of reverter the case law is consistent consequently we disagree with examination that the taxpayer’s conveyances of its rights-of-way to a trail providers pursuant to u s c sec_1247 fail as a matter of law to constitute charitable_contributions deductible under tam-170491-03 sec_170 whether the possibility of reverter is so remote as to be negligible depends on the facts of each transfer the case law looks to specific factors to determine the likelihood of the contribution being defeated a whether the donor and donee intend at the time of the donation to cause the event’s occurrence b the incidence of the event’s occurring in the past c the extent to which the occurrence of the event would defeat the donation and d whether the taxpayer has control_over the event’s occurrence examination should follow the standards described above to make its factual determination on remoteness of the possibility of reversion factual determination as stated above examination and the taxpayer have failed to submit an agreed statement of facts in largely parallel submissions the parties challenge each other’s assertions of critical facts concerning intent the number and scale of reactivations that have occurred in the past and the power of the taxpayer to effect a reactivation for that reason this office can not reach a conclusion on the facts underlying the issues of remoteness and substantiality therefore we are returning the case to examination for the final_determination based on further factual development caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
